Per CURIAM.
— The respondent moves to dismiss the appeal from the judgment and the appeal from the order denying the motion for a new trial, on the ground that no appeal bond was given on either appeal as required by law. The record shows that only one undertaking upon appeal was given, and this undertaking recites both appeals, and then undertakes that the appellant will pay “all damages and costs which may be awarded against the appellant on the appeal”; and this undertaking is void for uncertainty, as heretofore held by this court in numerous decisions. Appellant, recognizing the sufficiency of the grounds for respondent’s motion to dismiss, requests that the appeal be dismissed without prejudice, and that appellant be given leave to withdraw his transcript upon appeal.
Wherefore it is ordered that the said appeal be, and hereby is, dismissed, without prejudice to appellant’s rights, and that appellant be permitted to withdraw his printed transcript. The appellant to pay all costs of appeal.